Title: To Benjamin Franklin from David Barclay, 12 January 1775
From: Barclay, David Junior
To: Franklin, Benjamin


The merchants’ meeting that had been planned in late December was postponed to January 4, when some three or four hundred men concerned with the American trade met at the King’s Arms Tavern in Cornhill. Barclay offered two motions: that the state of the North American trade made a petition to Parliament expedient, and that a committee should be appointed to draw it up and report to another meeting on the 11th. The motion was unanimously carried, and Barclay was named to the drafting committee. Four or five hundred attended the second meeting at the King’s Arms, and approved the draft with almost no dissent. It stressed the importance of the American trade, which had been disastrously affected by the Stamp Act, the Townshend Acts, and now by the Tea Act; the public revenue was threatened, along with the livelihood of British merchants, artisans, and manufacturers, and commercial policy should therefore be thoroughly re-examined. The petitioners asked to be heard, en masse or through representatives, before the House of Commons.
This rhetoric and activity were misleading. The government, especially now that the elections were over, was in too strong a political position to be swayed by economic arguments, which in any case were often half-hearted. Mercantile opposition was a broken reed; Barclay did his utmost to turn it into a cudgel, but the task was hopeless. What part Franklin played is unclear, for although he often conferred with his friend and other merchants he seems in general to have kept in the background. How much he hoped to achieve is also unclear. Perhaps he retained his old optimism unimpaired; perhaps on the other hand he realized by then that no petition or deluge of petitions was going to divert that ministry from its course. “Petitions are odious here.”
 
Cheapside 12th 1st: Mo: Jany. 75
D. Barclay presents his Respects to Dr: Franklin, and acquaints him, that he is obliged to be absent from home the greatest part of to Day and Tomorrow, and therefore requests he will not give himself the Trouble of calling in Cheapside, as DB hath nothing in particular to impart, The unanimous Approbation of the Petition appearing in the public Papers.
 
Addressed: Doctor Benjamin Franklin / Cravenstreet
